                            UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF TENNESSEE
                                 NASHVILLE DIVISION


 CONSTANCE SMITH,                                  )
                                                   )
         Plaintiff,                                )
                                                   )
 v.                                                )    NO. 3:19-cv-00725
                                                   )
 HENRY QUEENER, et al.,                            )
                                                   )
         Defendants.                               )


                                              ORDER

       Smith commenced this action in the Davidson County Circuit Court and State Farm

Insurance Company (the only remaining defendant) removed it to this Court on the basis of

diversity jurisdiction. (Doc. No. 1 at ¶ 7.) Remand is the proper course of action because, “as a

United States Citizen residing in Bermuda, Smith [can] not establish diversity jurisdiction.” Smith

v. Queener, No. 17-5770, 2018 WL 3344176, at *2 (6th Cir. Jan. 4, 2018). “In order to be a citizen

of a State within the meaning of the diversity statute, a natural person must both be a citizen of the

United States and be domiciled within the State.” Id. As the Sixth Circuit noted, Smith, as a

resident of Bermuda, is “’stateless’ for purposes of [diversity jurisdiction].” Id.

       This case is REMANDED to the Circuit Court for Davidson County, Tennessee.

       IT IS SO ORDERED.



                                               ___________________________________
                                               WAVERLY D. CRENSHAW, JR.
                                               CHIEF UNITED STATES DISTRICT JUDGE
